DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-11, and 15 are amended, claims 3, 12, and 14 are canceled, and claims 16-20 are added in response to the last office action. Claims 1, 2, 4-11, 13, and 15-20 are presented for examination. Sakuda et al and Gentili et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuda et al [US 2007/0055970 A1] in view of Nagata et al [US 2004/0186947 A1].
	As to claim 1, Sakuda et al teach an information processing apparatus [e.g., MFP 200 in figs. 1, 2] comprising:
a nonvolatile semiconductor memory that includes a plurality of memory areas [e.g., EPROM 320, 420 in fig. 2; EPROM 10116 in figs. 18, 19, 24]; 
a user interface that can accept a user operation [e.g., OPERATION PANEL 492 in fig. 2; “A user interface for entering various setting of the MFP 200 may be displayed on the browser of the digital television 110” in paragraph 0062; “The user can input various instructions with this operation panel 492 while observing the images and menus displayed on the viewer 502” in paragraph 0070]; 
a memory device that stores a set of instructions [e.g., “The CPU 310 achieves various functions for network unit 300 by executing the firmware transferred to the RAM 320” in paragraph 0066]; and 
at least one processor that is configured to notify a trim command to cause the semiconductor memory to execute an erasing process for a memory area out of the plurality of memory areas [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160],
wherein the at least one processor obtains a mount status of the memory area [e.g., “Where it is determined in step S10220 that more recent firmware resides on the server 10400, the update module 10530a sets the firmware update flag to ‘TRUE’ in the next step S10280. This update flag is data stored in the RAM 10114, and is normally set to ‘FALSE’. It is used when the power is turned OFF as described below” in paragraph 0179; “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182].
Though Sakuda et al teach the semiconductor somehow selectively one of performing and not performing the trim command targeting the memory area according to the obtained mount status of the memory area [e.g., “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182; POWER OFF at S10320 in fig. 30; “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126], Sakuda et al do not explicitly teach, however Nagata et al teach the details of the processor determining, according to the obtained mount status of the memory are, whether or not to notify the semiconductor memory in order to one of performing and not performing the trim command. However, Nagata et al teach the processor obtaining a mount status of the memory area and determining, according to the obtained mount status of the memory are, whether or not to notify the semiconductor memory of the trim command targeting the memory area [e.g., “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024;  “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046; “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nagata et al’s teaching above including the semiconductor memory selectively being notified of the trim command in order to increase feasibility and/or security in accessing the nonvolatile semiconductor memory of Sakuda et al
As to claim 2, the combination of Sakuda et al and Nagata et al teaches wherein the at least one processor executes instructions in the memory device to, in a state where a user operation to the user interface is unacceptable, obtain the mount status of the memory area, and determines, according to the obtained mount status of the memory area, whether or not to notify the trim command targeting the memory area [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160, “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182, POWER OFF at S10320 in fig. 30, “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 4, the combination teaches wherein the state where a user operation to the user interface is unacceptable is achieved in a case where the user interface has accepted an operation to execute a shutdown process that shuts down the information processing apparatus [e.g., figs. 12A, 12B, 30; “When the firmware update process is started, the user interface UI4 shown in FIG. 12A to notify the user that firmware update is in progress is displayed on the browser of the digital television 110.  The situation where the user interface UI5 shown in FIG. 12B to notify the user that the power of the MFP 200 will be turned OFF is displayed on the browser of the digital television 110 will be described later” in paragraph 0113, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160 of Sakuda et al].
As to claim 5, the combination teaches wherein the at least one processor executes instructions in the memory device to: determines whether or not the obtained mount status of the memory area is a writable status; and notify the memory area of the trim command in a case where the obtained mount status of the memory area is determined as the writable status [e.g., “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 6, the combination teaches wherein the state where a user operation to the user interface is unacceptable is achieved by an update process to the nonvolatile semiconductor memory accompanied with restart of the information processing apparatus [e.g., RESTART in fig. 31; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160 of Sakuda et al].
As to claim 7, the combination teaches wherein the at least one processor executes instructions in the memory device to determine whether or not to notify the semiconductor memory of trim command in response to execution of a program that is used to in an update to the nonvolatile semiconductor memory and restart of the information processing apparatus [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126, “In step [WD6], the device unit 400 reboots from the RAM 420.  Specifically, the control software executed by the device unit 400 is switched from the firmware recorded in the EPROM 430 to the firmware recorded in the RAM 420 in step [GD6] in FIG. 16” in paragraph 0134 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 8, the combination teaches wherein the nonvolatile semiconductor memory has a first memory area that stores programs run in a normal startup of the information processing apparatus [e.g., “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; “The EPROM 10116 stores the firmware 10500a.  The firmware 10500a includes computer programs to realize control functions with respect to the printer 10100.  The CPU 10112 reads one of these computer programs from the EPROM 10116 and executes the read computer program” in paragraph 0143, EPROM 10500a in figs. 19, 24 of Sakuda et al] and a second memory area that stores only programs run at a time of updating the first memory area [e.g., “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; EPROM 10500b in fig. 24 of Sakuda et al], and wherein the at least processor executes instructions in the memory device to: restart the information processing apparatus from a normally started state to a started state for update [e.g., “In step [WD6], the device unit 400 reboots from the RAM 420.  Specifically, the control software executed by the device unit 400 is switched from the firmware recorded in the EPROM 430 to the firmware recorded in the RAM 420 in step [GD6] in FIG. 16” in paragraph 0134 of Sakuda et al]; update the programs stored in the first memory area in the started state for update [e.g., “When the printer 10100 obtains the updater firmware 10500b from the server 10400, it stores the obtained updater firmware 10500b in the RAM 10114” in paragraph 0158 of Sakuda et al]; and notify the semiconductor memory of the trim command to cause the semiconductor memory to execute the erasing process of the first memory area [e.g., “Next, the printer 10100 deletes the old firmware 10500a stored in the EPROM 10116 and writes the new firmware 10500b to the EPROM 10116” in paragraph 0158 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 9, the combination teaches wherein the at least one processor executes instructions in the memory device to: restart the information processing apparatus from the started state for update to the normally started state; and update the program stored in the second memory area in the normally started state after the restart [e.g., “In step [WD6], the device unit 400 reboots from the RAM 420.  Specifically, the control software executed by the device unit 400 is switched from the firmware recorded in the EPROM 430 to the firmware recorded in the RAM 420 in step [GD6] in FIG. 16” in paragraph 0134, “In response to the operation of the restart button B50, the update module 10530a switches the computer program to be executed by the CPU 10112 from the firmware 10500a stored in the EPROM 10116 to the firmware 10500b stored in the RAM 10114.  Specifically, the CPU 10112 ends control based on the firmware 10500a and begins control based on the updater firmware 10500b.  This updater firmware 10500b includes an update module (not shown) identical to the update module 10530a.  According to this update module, the CPU 10112 deletes the firmware 10500a from the EPEOM 10116 and then writes the firmware 10500b in the RAM 10114 to the EPROM 10116” in paragraph 0169 of Sakuda et al].
As to claim 10, the combination teaches wherein the at least one processor executes instructions in the memory device to: mount the memory area of the plurality of memory area as a writable area after starting the restart by an update process of the information processing apparatus in order to generate the erase command; copy the update data to the memory area to replace; notify of the trim command to execute the erasing process on the memory area; and execute a restarting process with the update data in the memory area [e.g., “The EPROM 10116 is a non-volatile memory, and can retain stored information even if the power to the printer 10100 is switched OFF.  Data can be deleted from or written to the EPROM 10116, enabling the firmware 10500a to be updated.  Various non-volatile memory to or from which data can be written or deleted may be used as the EPROM 10116” in paragraph 0143, “In response to the operation of the restart button B50, the update module 10530a switches the computer program to be executed by the CPU 10112 from the firmware 10500a stored in the EPROM 10116 to the firmware 10500b stored in the RAM 10114.  Specifically, the CPU 10112 ends control based on the firmware 10500a and begins control based on the updater firmware 10500b.  This updater firmware 10500b includes an update module (not shown) identical to the update module 10530a.  According to this update module, the CPU 10112 deletes the firmware 10500a from the EPEOM 10116 and then writes the firmware 10500b in the RAM 10114 to the EPROM 10116” in paragraph 0169 of Sakuda et al; “At every power-on of the system, the CPU 2 shown in FIG. 1 executes the program for system initialization stored in the boot ROM 4 so that an unrewritable area is set at only one time in the nonvolatile memory 6 and a written flag F is set at only one time in the unrewritable area. According to the example shown in FIG. 2, 8000h and 7FFFh are set in the unrewritable-area address register 11 and the unrewritable-area address mask register 12, respectively. In addition, FFF0h and 3h are set in the written-flag address register 14 and the written-flag bit register 15, respectively” in paragraph 0022, “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046; “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 11, the combination teaches wherein the at least one processor executes instructions in the memory device to: mount a different area from the memory area as a writable area after starting the restart by the update process of the information processing apparatus in order to generate the erase command; and generate the trim command to the different area [e.g., “Consequently, the entirety of firmware data is transferred sequentially to the device unit 400 in multiple separate installments” in paragraph 0121, “The EPROM 10116 is a non-volatile memory, and can retain stored information even if the power to the printer 10100 is switched OFF.  Data can be deleted from or written to the EPROM 10116, enabling the firmware 10500a to be updated.  Various non-volatile memory to or from which data can be written or deleted may be used as the EPROM 10116” in paragraph 0143, “In response to the operation of the restart button B50, the update module 10530a switches the computer program to be executed by the CPU 10112 from the firmware 10500a stored in the EPROM 10116 to the firmware 10500b stored in the RAM 10114.  Specifically, the CPU 10112 ends control based on the firmware 10500a and begins control based on the updater firmware 10500b.  This updater firmware 10500b includes an update module (not shown) identical to the update module 10530a.  According to this update module, the CPU 10112 deletes the firmware 10500a from the EPEOM 10116 and then writes the firmware 10500b in the RAM 10114 to the EPROM 10116” in paragraph 0169 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 13, the combination teaches wherein the information processing apparatus comprises an image forming apparatus that executes one or more of a print job, a scan job, and a copy job [e.g., “In a certain network apparatus such as a network printer or a network compatible multifunctional printer (hereinafter abbreviated an ‘MFP’) which performs scanning, printing and copying, a controller that realizes the functions of the printer or the MFP and a controller that executes network-related processing are disposed separately” in paragraph 0006 of Sakuda et al].
As to claim 15, Sakuda et al teach a control method for an information processing apparatus that executes a process using a nonvolatile semiconductor memory that includes a plurality of memory areas [e.g., EPROM 320, 420 in fig. 2; EPROM 10116 in figs. 18, 19, 24], the control method comprising: 
notifying the semiconductor memory of a trim command to cause the semiconductor memory to execute an erasing process for a memory area out of the plurality of memory areas [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126; “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160],
wherein the control method comprises, in order to notify the trim command, obtains a mount status of the memory area [e.g., “Where it is determined in step S10220 that more recent firmware resides on the server 10400, the update module 10530a sets the firmware update flag to ‘TRUE’ in the next step S10280. This update flag is data stored in the RAM 10114, and is normally set to ‘FALSE’. It is used when the power is turned OFF as described below” in paragraph 0179; “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182].
Though Sakuda et al teach the semiconductor somehow selectively one of performing and not performing the trim command targeting the memory area according to the obtained mount status of the memory area [e.g., “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182; POWER OFF at S10320 in fig. 30; “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126], Sakuda et al do not explicitly teach, however Nagata et al teach the details of the processor determining, according to the obtained mount status of the memory are, whether or not to notify the semiconductor memory in order to one of performing and not performing the trim command. However, Nagata et al teach the processor obtaining a mount status of the memory area and determining, according to the obtained mount status of the memory are, whether or not to notify the semiconductor memory of the trim command targeting the memory area [e.g., “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024;  “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046; “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Nagata et al’s teaching above including the semiconductor memory selectively being notified of the trim command in order to increase feasibility and/or security in accessing the nonvolatile semiconductor memory of Sakuda et al.
As to claim 16, the combination teaches wherein the at least one processor in case where the mount status of the memory area is not a writable status, does not notify the semiconductor memory of the trim command targeting the memory area, and in case where the mount status of the memory area is a writable status, notifies the semiconductor memory of the trim command targeting the memory area [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160, “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182, POWER OFF at S10320 in fig. 30, “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 17, the combination teaches wherein the at least one processor, in a state where a user operation to the user interface is unacceptable, obtains the mount status of the memory area, and determines whether or not to notify of the trim command  targeting the memory area in accordance with the obtained mount status of the memory areas [e.g., figs. 12A, 12B, 30; “When the firmware update process is started, the user interface UI4 shown in FIG. 12A to notify the user that firmware update is in progress is displayed on the browser of the digital television 110.  The situation where the user interface UI5 shown in FIG. 12B to notify the user that the power of the MFP 200 will be turned OFF is displayed on the browser of the digital television 110 will be described later” in paragraph 0113, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160 of Sakuda et al].
As to claim 18, the combination teaches wherein the plurality of memory areas include a first memory area that stores a program run in a normal startup [e.g., “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; “The EPROM 10116 stores the firmware 10500a.  The firmware 10500a includes computer programs to realize control functions with respect to the printer 10100.  The CPU 10112 reads one of these computer programs from the EPROM 10116 and executes the read computer program” in paragraph 0143, EPROM 10500a in figs. 19, 24 of Sakuda et al] and a second memory area that stores a program run in a startup for update [e.g., “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; EPROM 10500b in fig. 24 of Sakuda et al], in a state where the information processing apparatus is in a started state for a normal start, the at least one processor obtains mount statuses of the first memory area and the second memory area, does not notify the semiconductor memory of the trim command targeting the first memory area, of which the mount status is not a writable status, and notifies the semiconductor memory of the trim command targeting the second memory area, of which the mount status is the writable status, [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160, “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182, POWER OFF at S10320 in fig. 30, “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al].
As to claim 19, the combination teaches wherein in a state wherein the information processing apparatus is in a started state for update, the at least one processor obtains mount statuses of the first memory area and the second memory area, does not notify the semiconductor memory of the trim command targeting the second memory area, of which the mount status is not a writable status, and notifies the semiconductor memory of the trim command targeting the first memory area, of which the mount status is the writable status, [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160, “In the first step S10300, the update module 10530a (shown in FIG. 19) determines whether or not the update flag is ‘TRUE’. If the update flag is ‘FALSE’, the update module 10530a advances to step S10320” in paragraph 0182, POWER OFF at S10320 in fig. 30, “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126 of Sakuda et al; “The command analyzing section 20 shown in FIG. 3 operates such that the command received from the CPU 2 is not transmitted to the write/read signal issuing section 30 if the command received from the CPU 2 indicates writing or erasing to the nonvolatile memory 6, the writing or erasing is directed to the unrewritable area in the nonvolatile memory 6 and the written flag F indicates prohibition of rewriting (F=0)” in paragraph 0024, “The write/erase command detector 22 detects a write/erase command to the unrewritable area and, if the written flag F indicates prohibition of rewriting (F=0), notifies the erase command issuing section 23 of this indication. In response to this, the erase command issuing section 23 gives, to the command outputting section 21, an instruction to issue erase commands to all the sectors other than a sector address set in the unrewritable-sector address register 13 shown in FIG. 3” in paragraph 0046, “Specifically, if the written flag F indicates permission for writing (F=1), the command analyzing section 20 permits writing to the unrewritable area in the nonvolatile memory 6 indicated by the unrewritable-area address register 11 and the unrewritable-area address mask register 12, permits erasing to a sector set by the unrewritable-sector address register 13, and also permits erasing to all the areas in the nonvolatile memory 6. Accordingly, a system creator can freely write information which needs protection against tampering into the unrewritable area until the written flag F in the nonvolatile memory 6 is rewritten to ‘0’ by the creator himself/herself. On the other hand, after the written flag F in the nonvolatile memory 6 has been rewritten to ‘0’ by the system creator, the command analyzing section 20 permits neither writing nor erasing to the unrewritable area” in paragraph 0028 of Nagata et al; “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; “The EPROM 10116 stores the firmware 10500a.  The firmware 10500a includes computer programs to realize control functions with respect to the printer 10100.  The CPU 10112 reads one of these computer programs from the EPROM 10116 and executes the read computer program” in paragraph 0143, EPROM 10500a in figs. 19, 24, “This firmware is transferred to the RAM 320 by the CPU 310 when the MFP 200 is started up” in paragraph 0066; EPROM 10500b in fig. 24 of Sakuda et al].          
As to claim 20, the combination teaches wherein the trim command is a command to execute, on a targeted area, a trip process for deleting data which is already-used and unnecessary [e.g., “This updating of the EPROM 330 data is performed by deleting an area of the EPROM 330 to which data is to be written and then recording new data in the deleted area” in paragraph 0126, “For example, the update module 10530a may cause the operation panel controller 10124 (shown in FIG. 18) to lock the operation panel 10126.  In this way, the receipt of new print requests via user instruction input to the operation panel 10126 can be stopped” in paragraph 0160 of Sakuda et al] 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kodera et al [US 10,732,863 B2] teach a semiconductor memory configuring with a write protect area and an erase protection area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        7/25/2022